Citation Nr: 0420860	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for a chronic 
lumbar strain.


REPRESENTATION

Veteran represented by:	Keith A. Miller, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In August 2001, the veteran filed a Notice of Disagreement 
with the August 2000 rating decision which increased the 
veteran's lumbar spine disability rating to 40 percent, 
denied a compensable rating for service-connected hearing 
loss, and denied service connection for tinnitus.  A 
Statement of the Case was issued by the RO in October 2002 as 
to all three issues.  In December 2002, the veteran filed a 
substantive appeal (VA Form 9) as to only the issue of 
entitlement to a rating in excess of 40 percent for a lumbar 
spine disability.  Consequently, the issues of entitlement to 
a compensable rating for hearing loss, and service connection 
for tinnitus are not on appeal before the Board.

The issue of entitlement to a rating in excess of 40 percent 
for a spine disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary in this case.

The Board notes that the RO has rated the veteran's low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5237.  
Amendments to the criteria for rating intervertebral disc 
syndrome (Diagnostic Code 5293) became effective on September 
23, 2002, during the pendency of the veteran's appeal.  
Additionally, amendments to the criteria for rating the spine 
(Diagnostic Codes 5235 - 5243) became effective on September 
26, 2003, during the pendency of the veteran's appeal and 
after the veteran's August 2003 VA examination.  See 62 Fed. 
Reg. 51443 (2003).  

In June 2000, the veteran was afforded a VA examination in 
which he complained of radicular symptoms into the anterior 
right thigh and numbness on the dorsum of the right foot.  
The examiner diagnosed chronic lumbar strain superimposed on 
degenerative disc disease, L1-2 and L4-5.  At another VA 
examination in August 2003, the veteran complained of 
radicular symptoms in the right leg, spreading to the 
buttocks, down to the leg to the foot, and numbness of the 
fifth toe bilaterally.  The examiner noted radicular symptoms 
from the lumbar region into primarily the right lower 
extremity.  The examiner opined that 50 percent of the 
veteran's right leg symptoms were due to his lumbar strain.  
On nerve conduction examination, normal right leg 
radiculopathy screen and normal right leg nerve conductions 
were found.  

The veteran should be afforded another VA examination to 
address the new criteria under the revised spine regulations.  
Additionally, due to the veteran's complaints of radicular 
symptoms, the examiner should opine whether the veteran has 
intervertebral disc syndrome and the severity of any such 
disorder.  If a diagnosis of intervertebral disc syndrome is 
rendered, the examiner should discuss any chronic orthopedic 
and neurologic manifestations resulting from any such 
disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should provide the veteran 
with a VA medical examination to address 
the current severity of his spine 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's spine disorder, 
the examiner should perform any 
radiological studies of the lumbosacral 
spine deemed necessary.  The examination 
of the lumbosacral spine should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  The examiner should state 
whether the veteran has intervertebral 
disc syndrome, and if so, discuss any 
chronic orthopedic and neurologic 
manifestations resulting from any such 
disorder.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  The RO should, then, readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 40 percent for a 
spine disorder.  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




